                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:08CR267

        vs.
                                                      MEMORANDUM AND ORDER
JUAN CORREA-GUTIERREZ,

                     Defendant.


        This matter is before the Court on the Defendant’s “Motion to Correct Miscarriage

of Justice under Extraordinary Writ of Audita Querela, or in the Alternative, Plain Error,”

ECF No. 155.

        On April 20, 2009, the Defendant Juan Correa-Gutierrez pled guilty to Counts I

and II of the Superseding Indictment, charging him with conspiracy to distribute 50

grams or more of actual methamphetamine (Count I) and forfeiture (Count II). Senior

Judge Lyle E. Strom sentenced the Defendant on July 31, 2009, to a term of 324

months incarceration, followed by five years of supervised release, on Count I. The

Defendant appealed, and his conviction and sentence were affirmed on March 17,

2010.    He then submitted a motion under 28 U.S.C. § 2255, asserting ineffective

assistance of counsel, and that motion was denied by Judge Strom, and on appeal.

        He now seeks relief through the “extraordinary write of audita querela, or in the

alternative plain error.” The Court infers that the Defendant is asking the Court to

exercise its authority under the All Writs Act, 28 U.S.C. § 1651, which states in relevant

part that “all courts established by Act of Congress may issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and
principles of law.” 28 U.S.C. § 1651(a). The All Writs Act has served as a “legislatively

approved source of procedural instruments designed to achieve ‘the rational ends of

law.’” United States v. New York Tel. Co., 434 U.S. 159, 172 (1977) (quoting Harris v.

Nelson, 394 U.S. 286, 299 (1969)).

      The Defendant argues that the Superseding Indictment was defective because it

charged him with conspiracy yet named only one Defendant. He also argues that he

should not have received an enhancement under the Sentencing Guidelines for being a

leader or organizer of the conspiracy, because only two other co-conspirators were

named at the time of sentencing and a defendant should not be considered an

organizer or leader unless the conspiracy involves at least five co-conspirators.

      Following the Defendant’s direct appeal, the U.S. Court of Appeals for the Eighth

Circuit stated in its opinion: “The District Court did not commit procedural error by

applying the aggravating-role enhancement. More than five participants were involved in

the criminal activity, and Correa-Gutierrez supplied them with drugs and directed their

actions.” United States v. Correa-Gutierrez, 367 F. App’x 724 (8th Cir. 2010).

      The record does not reveal any plain error, and this Court will not exercise any

discretion under the All Writs Act to vacate the Defendant’s conviction or alter his

sentence.

      IT IS ORDERED:

      1.     The Defendant’s Motion to Correct Miscarriage of Justice under

             Extraordinary Writ of Audita Querela, or in the Alternative Plain Error, ECF

             No. 155, is denied; and



                                            2
2.    The Clerk will mail a copy of this Memorandum and Order to the

      Defendant at his last known address.

Dated this 30th day of July 2019.



                                    BY THE COURT:

                                    s/Laurie Smith Camp
                                    Senior United States District Judge




                                      3
